         Case 3:18-cv-00283-SB          Document 92-1   Filed 02/14/19    Page 1 of 5




                               IN THE UNITED STATES DISTRICT

                                 COURT FOR THE DISTRICT OF

                                 OREGON PORTLAND DIVISION


STAY FROSTY ENTERPRISES LLC,                         Case No. 3:18-cv-00283-SB
an Oregon Limited Liability Company,

        Plaintiff,

v.                                                        Exhibit 1


AMAZON.COM INC., a Delaware Corporation;
TEESPRING.COM INC., a Delaware Corporation;
SUNFROG LLC, a Michigan Limited Liability
Company, and SPREADSHIRT INC., a Delaware
Corporation,


James Edwin Bailey, III (922008)                          Robert T. Cruzen (080167)
Bailey & Yarmo LLP                                        Klarquist Sparkman, LLP
Attorney for Plaintiff Stay Frosty Enterprises LLC        Attorneys for Defendant Amazon
780 NW York Drive                                         One World Trade Center
Bend, OR 97701                                            121 SW Salmon Street, Ste. 1600
541-317-9000                                              Portland, OR 97204
jbailey@byllp.com                                         503-595-5300
                                                          rob.cruzen@klarquist.com

David H. Madden (080396)                                  John A. Di Giacomo (P73056)
Mersenne Law                                              Eric W. Misterovich (P73422)
Attorney for Sunfrog LLC                                  Revision Legal LLC
9600 SW Oak Street, Ste. 500                              444 Cass Street, Ste. D
Tigard, OR 97223                                          Traverse City, MI 49684
503-224-3745                                              231-714-0100
dhm@mersenne.com                                          john@rivisionlegal.com
                                                          eric@rivisionlegal.com

Anthony Weibell (238850)                                  Casey M. Nokes (076641)
Wilson Sonsini Goodrich & Rosati                          Cable Huston LLP
Attorney for Teespring.com Inc.                           Attorney for Spreadshirt Inc.
701 Fifth Ave., Suite 5100                                1001 SW 5th Avenue, Ste. 2000
Seattle WA 98104                                          Portland, OR 97201-1136
206-883-2500                                              503-224-3092
tglass@wsgr.com                                           cnokes@cablehuston.com
Case 3:18-cv-00283-SB   Document 92-1   Filed 02/14/19   Page 2 of 5
Case 3:18-cv-00283-SB   Document 92-1   Filed 02/14/19   Page 3 of 5
Case 3:18-cv-00283-SB   Document 92-1   Filed 02/14/19   Page 4 of 5
Case 3:18-cv-00283-SB   Document 92-1   Filed 02/14/19   Page 5 of 5
